Citation Nr: 1522487	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an extension beyond June 30, 2009, for the temporary total evaluation due to treatment for service-connected residuals of left wrist distal ulnar fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which denied an extension of the Veteran's 100 percent evaluation beyond June 30, 2009, and assigned a 10 percent evaluation, effective July 1, 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado, in March 2015.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Board notes that the Veteran indicated in his July 2010 substantive appeal that he felt he should be granted an extension for a separate grant of entitlement to convalescence for his left wrist disability for the period of January 14, 2010, to March 31, 2010.  The Board notes that this is a separate issue from the issue listed on the Veteran's statement of the case (SOC) and, therefore, was adjudicated separately in a subsequent February 2011 rating decision.  As such, this issue is not on appeal before the Board.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, the Veteran indicated at the March 2015 Board hearing that he wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to an increased evaluation for service-connected status post osteochondral fragment removal of the right knee; entitlement to an increased evaluation for service-connected residuals of left wrist distal ulnar fracture, to include triangular fibrocartilage complex (TFCC); entitlement to service connection for a right hip strain as secondary to service-connected right knee disability; and entitlement to service connection for tendonitis of the left elbow as secondary to service-connected left wrist disability have been raised by the record in a March 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On July 24, 2008, and February 19, 2009, the Veteran underwent surgeries for his service-connected left wrist disability, which necessitated convalescence.

2.  The evidence of record reflects that the Veteran's February 19, 2009, surgery resulted in the inability to return to any employment through August 17, 2009.

3.  The evidence of record does not reflect that the Veteran's July 24, 2008, or February 19, 2009, surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, the necessity of house confinement, or the inability to return to any employment for the period of August 18, 2009, through January 13, 2010. 


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence until August 17, 2009, but no further, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2008 and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided the Veteran with a post-surgery VA examination in July 2009 evaluating the severity of his disability.  The examiner thoroughly examined the Veteran and conducted the appropriate diagnostic tests and studies.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On July 24, 2008, the Veteran underwent surgery on his left wrist.  In an August 2008 rating decision, the RO granted a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence from July 24, 2008, to August 31, 2008, with a disability rating of 0 percent resuming on September 1, 2008.  In an October 2008 rating decision, the RO extended the Veteran's 100 percent evaluation through October 31, 2008, with a disability rating of 0 percent resuming on November 1, 2008.  In a December 2008 rating decision, the RO extended the Veteran's 100 percent evaluation through January 31, 2009, with a disability rating of 0 percent resuming on February 1, 2009.  

The Veteran underwent another surgery on his left wrist on February 19, 2009.  In an April 2009 rating decision, the RO extended the Veteran's 100 percent evaluation through April 31, 2009, with a disability rating of 0 percent resuming on May 1, 2009.  In a June 2009 rating decision, the RO extended the Veteran's 100 percent evaluation through June 30, 2009, with a disability rating of 0 percent resuming on July 1, 2009.  In a July 2009 rating decision, the RO denied any further extension of the Veteran's 100 percent evaluation and assigned a 10 percent evaluation, effective July 1, 2009.  Subsequently, the Veteran underwent another left wrist surgery on January 14, 2010, and was assigned a separate temporary total evaluation due to that surgery, effective January 14, 2010. 

Therefore, the Veteran's service-connected left wrist disability was ultimately assigned a temporary total evaluation of 100 percent from July 24, 2008, through June 30, 2009, and an evaluation of 10 percent for the period of July 1, 2009, through January 13, 2010, with a temporary total evaluation of 100 percent resuming January 14, 2010.  At the March 2015 hearing, the Veteran contended that he is entitled to an extension of the temporary total rating for the period of July 1, 2009, to January 14, 2010, due to the fact that he was unemployed for that entire period as a result of his left hand surgeries. 

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

At the outset, the Board notes that, under 38 C.F.R. § 4.30, convalescence is essentially available for up to 12 months after the Veteran's surgery, under appropriate circumstances.  However, in this case, the Veteran underwent his initial surgery of a left carpal tunnel release and TFCC tear debridement on July 24, 2008, and he underwent a subsequent surgery of a left superficial radial nerve neurolysis on February 19, 2009.  As such, the subsequent February 19, 2009, surgery must be considered in evaluating the need for extended convalescence under 38 C.F.R. § 4.30.   

The Board has reviewed all pertinent medical evidence of record.

Specifically, an April 2009 Work Status form signed by a physician indicated that the Veteran was off work due to left wrist pain and that he was expected to return to regular work on July 23, 2009.  A May 2009 VA opinion presumed that the Veteran's ulnar nerve, radial nerve, and TFCC were related.  A May 2009 Work Status form signed a physician indicated that the Veteran was expected to return to work on June 1, 2009.  On a July 1, 2009, Work Status form, it was noted that the Veteran was restricted to lifting 15 pounds and that he would be reassessed in 2 weeks. 

In July 2009, the Veteran underwent a VA examination, at which his employment was specifically discussed.  The examiner noted that the Veteran had been off work from Kohler since his last surgery.  He was also off work for a period of time before that.  Due to his weight restrictions, he had been unable to return to work.  Up to this point, he had not been given permanent restrictions.  Therefore, he had been unable to apply for a change in job.  However, he was also unable to return to his previous employment, given the 15-pound restriction in his left wrist.  He reported that his job required him to do repetitive pushing and lifting of up to 50 pounds.   

A July 15, 2009, Work Status form noted that the Veteran was off work for 6 weeks and had a weight lifting restriction of less than 15 pounds. 

An August 18, 2009, VA treatment record noted that the Veteran returned for release to be able to work with less restriction, so he could apply for a job.  He reported that he was laid off his job at Kohler Company due to his inability to continue work with restrictions of 15 pounds on his left wrist.  That job required at least 50 pounds or more of lifting with his hands.  The Veteran was given a slip to return to work at the Veteran's request.  This slip restricted his lifting to 35 pounds.  

The claims file contains no evidence that this weight restriction was lifted at any point between July 1, 2009, to January 14, 2010.  The evidence of record reflects that the Veteran continued to receive treatment for his left wrist throughout this time period. 

Specifically, on September 23, 2009, the Veteran returned for a preop for surgery on October 9, 2009, involving ulnar shortening, bone fragment excision and possible ganglion cyst excision of the left wrist.  In an October 14, 2009, VA plastic surgery outpatient note, it was noted that the Veteran was seen the previous week for injections 22 cc of 0.5 percent Marcaine in the ulnar DRUJ overlying the TFCC.  It was noted that, due to relief from the longer-acting local anesthetic, he would likely benefit from a repeat arthroscopic debridement of the ulnar wrist, including removal of the bony chip.  An October 26, 2009, VA addendum note indicated that the Veteran had been notified of a new surgery date of January 14, 2010.

In a January 5, 2010, VA treatment record, it was noted that the Veteran had lost his job from Kohler when he could not increase his weight restriction in July 2009 and had been less active without work.

On January 14, 2010, the Veteran underwent an arthroscopy of the left wrist with shaving of scapholunate tear, shaving of left TFCC, and repair of left TFCC.

Upon review of the evidence of record, the Board notes that the Veteran was specifically restricted from returning to work for 6 more weeks in a July 15, 2009, Work Status form, which also noted that he had a weight lifting restriction of less than 15 pounds.  However, an August 18, 2009, VA treatment record noted that the Veteran was given a return to work slip with a restriction of lifting 35 pounds.  It was also noted that the Veteran had been laid off from his job, as his previous job required at least 50 pounds or more lifting with his hands. 
As noted above, the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals; supra.  In this regard, it appear from the record that the Veteran was restricted from returning to work through August 17, 2009.  As such, the Board finds it appropriate to extend the Veteran's 100 percent rating for convalescence under 38 C.F.R. § 4.30 through August 17, 2009.  The Board acknowledges that this, in fact, extends the Veteran's convalescence beyond 12 months after his July 24, 2008, surgery.  However, August 17, 2009, is still well within 12 months after his February 19, 2009, surgery.

With regard to extending the Veteran's convalescence beyond August 17, 2009, the Board notes that, although the Veteran was still given some restriction (lifting no more than 35 pounds) in the August 18, 2009, VA treatment record, he was notified that he could return to work, and the Veteran specifically indicated that was looking to apply for a job.  Therefore, despite the fact that it appears that the Veteran was not able to procure employment from August 18, 2009, until his January 14, 2010, surgery, the Board finds that the evidence of record does not reflect that the Veteran was unable to return to any type of work due to residuals from his surgeries. 

Further, it does not appear that any of the criteria cited in 38 C.F.R. § 4.30 are satisfied beyond August 17, 2009.   The medical evidence of record does not reveal, nor does the Veteran assert, that his July 2008 or February 2009 left wrist surgeries resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast beyond August 17, 2009.  Additionally, the Board notes that there is no evidence of record suggesting that the Veteran's July 2008 or February 2009 left wrist surgeries resulted in the necessity of house confinement beyond August 17, 2009.  

Therefore, in summary, the Board concludes that the 100 percent convalescence rating should be extended through August 17, 2009, due to the Veteran's inability to return to employment following his February 19, 2009, surgery.  However, as it does not appear that the Veteran was unable to return to any employment beginning on August 18, 2009, and there is no medical or lay evidence of record suggesting that the Veteran met the criteria listed in 38 C.F.R. § 4.30(b) which would allow the grant of additional months of a temporary total convalescence rating beyond August 17, 2009, the Veteran's claim for a 100 percent convalescence rating for the period of August 18, 2009, to January 14, 2010, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an extension through August 17, 2009, and no further, for the temporary total evaluation due to treatment for service-connected residuals of left wrist distal ulnar fracture is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


